Citation Nr: 1755408	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-47 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim of entitlement to service connection for right ear hearing loss and assigned an initial noncompensable rating.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the Roanoke RO.  A copy of the transcript is of record.

In April 2013, the Board remanded the claim for additional development.  The Board again remanded the claim in June 2014 for additional development.  The Board denied the claim in August 2016.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, which resulted in a July 2017 Joint Motion for Remand.  As the Board determines that additional evidence is necessary before adjudication, the appeal is remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

The Veteran contends that his right ear hearing loss warrants an initial compensable disability rating.  As the Veteran's most recent audiological testing was in conducted in March 2014, the Board finds that remand is warranted to determine the current severity of the Veteran's right ear hearing loss disability.  

Upon remand, the Veteran should be asked to submit any other evidence related to his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a duty to assist letter asking the Veteran to submit any evidence, to include any additional medical records, that is relevant to the Veteran's claim for an increased rating claim for right ear hearing loss.  This letter should note the following:  

His claim is determined based on considering  audiometric testing that he has undergone.  Also relevant to the claim is evidence related to how this disability affects him socially and occupationally.  The Veteran should submit any evidence that relates to audiometric testing or statements that relate to the impact of his disability on him socially and occupationally.

With any necessary assistance from the Veteran, the AOJ should obtain any identified private medical records.

2.  Obtain updated VA treatment records.

3.  Upon completion of directives 1 and 2, schedule a VA audiological examination to determine the current severity of the Veteran's right ear hearing loss.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.  Audiometric testing for both ears should be completed. The examiner should discuss the impact of his right ear hearing loss on the Veteran's social and occupational functioning.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




